DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
 reference character “51” (Fig. 2) has been used to designate two different elements.  
reference character “232” (Fig. 2) has been used to designate two different elements.  
reference character “338” (Fig. 3) has been used to designate two different elements.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 102 (Fig. 1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-36 are objected to because of the following terms lack proper antecedent basis:
“the fuel” (claim 1, page 20, line 12);
“the anode input stream” (claim 1, page 20, line 12);
“the density” (claim 1, page 20, line 17);

“the supercritical water stream” (claim 1, page 20, line 19);
“the distillation tower” (claim 5, page 21, line 2);
“the pressurized water” (claim 12, page 21, line 18 and claim 32, page 23, line 22);
“the upgraded oil” (claim 15, page 22, lines 2-3);
“the upgrader water fraction” (claim 15, page 22, line 3),
“the pressure” (claim 17, page 22, line 12)
“the density” (claim 17, page 22, line 14)
“the hydrocarbon well” (claim 19, page 22, line 23);
“the upgraded hydrocarbons” (claim 27, page 23, lines 11-12; claim 35, page 24, lines 7-8 and claim 36, page 24, lines 10-11);
“the reaction vessel” (claim 31, page 23, line 19 and claim 32, page 23, lines 21-22); and
 	“the anode exhaust stream” (claim 32, page 23, line 23).
 Appropriate correction is required. 

Claim 5 is objected to because of the following informalities:  the claim improperly depends upon itself.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO’507 (WO 2015/059507 cited by applicant) in view of ZORNES (US 2010/0163226 cited by applicant) or YARBRO (US 2011/0163011 cited by applicant).
 	With respect to claim 1, as well as broader claim 17, WO’507 discloses a method of using an exhaust stream to condense, recover, pump and re-heat a fuel cell anode exhaust stream composed mainly of water vapour and carbon dioxide to produce supercritical fluids for the processing of a hydrocarbon stream, comprising crude oil, distillation column bottoms, or production streams, the method comprising: operating the fuel cell to generate an anode exhaust stream comprising water vapour and carbon dioxide; condensing and separating water from the anode exhaust stream to produce a stream of water and a stream of carbon dioxide; heating a first portion of the stream of water to produce a stream of steam; combining the stream of steam and the fuel to form 
	However, WO’507 fails to teach heating and pressurizing at least a portion of the stream of water to a supercritical pressure and temperature; heating and pressurizing a second portion of the stream of water to a supercritical pressure and temperature, achieving a desired oil/water ratio by mixing the supercritical water stream with the hydrocarbon stream, and upgrading a mixture of the hydrocarbon stream supercritical carbon dioxide and supercritical water stream in a reaction vessel as called for in the claims. Such a feature of mixing supercritical water/steam with hydrocarbons to upgrade the hydrocarbon stream is known in the art. Particularly, ZORNES teaches such feature(s) in Figs. 1, 2, and pars. [0049], [0070], [0080], [0116], [0120-0121], and [0124]. YARBRO also teaches such feature(s) in Figs. 1, 2, and pars.[0016], and [0034-0035]. 
	It would have been considered obvious to one of ordinary skill in the art to have incorporated the method of heating and pressurizing at least a portion of the stream of water to a supercritical pressure and temperature; heating and pressurizing a second portion of the stream of water to a supercritical pressure and temperature, achieving a desired oil/water ratio by mixing the supercritical water stream with the hydrocarbon stream, and upgrading a mixture of the hydrocarbon stream supercritical carbon dioxide and supercritical water stream in a reaction vessel in view of the teachings of ZORNES or YARBRO in order to upgrade a hydrocarbon stream. 



	With respect to claims 5-16 and 22-36, the combination of WO’507 in view of ZORNES or YARBRO teaches the limitations as claimed. For WO’507, see especially Figs. 1-2, pages 1-2, page 12, and claim 1, page 15-16. For ZORNES, see especially Figs. 1, 2, and pars. [0049], [0070], [0080], [0116], [0120-0121], and [0124]. For YARBRO, see especially Figs. 1, 2, and pars. [0016], and [0034-0035]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKIYA W BATES whose telephone number is (571)272-7039. The examiner can normally be reached M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAKIYA W BATES/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        12/3/2021